MEMORANDUM**
Michael Arthur Flanagan appeals his jury convictions for,armed bank robbery and using a firearm during a crime of violence, arguing that the district court improperly admitted statements he made following his arrest. These statements were in response to booking questions not reasonably likely to elicit an incriminating response. See United States v. Booth, 669 F.2d 1231, 1237 (9th Cir. 1981); see also Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 1689, 64 L.Ed.2d 297 (1980). Moreover, any error by the dis*436trict court was harmless in light of the substantial, independent, and credible evidence of guilt. United States v. Polanco, 98 F.3d 555, 562 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.